Citation Nr: 1317716	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  08-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin rash.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

4.  Whether new and material evidence has been received to reopen a claim for service connection for multiple-joint arthritis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a seizure disorder.

6.  Whether new and material evidence has been received to reopen a claim for service connection for blurred vision.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disability, including diarrhea.

8.  Whether new and material evidence has been received to reopen a claim for service connection for gout with dragging foot.

9.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of head injury.

10.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, including obsessive compulsive disorder (OCD) and depression with nervous disorder.  

11.  Entitlement to service connection for pituitary microadenoma (claimed as brain tumor).

12.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to pituitary microadenoma and service-connected Meniere's disease.

13.  Entitlement to service connection for a chronic skin rash, including as secondary to pituitary microadenoma and service-connected Meniere's disease.  

14.  Entitlement to service connection for a seizure disorder, including as secondary to pituitary microadenoma and service-connected Meniere's disease.

15.  Entitlement to service connection for a chronic eye disability, with eye pain and blurred vision, including as secondary to pituitary microadenoma and service-connected Meniere's disease.

16.  Entitlement to service connection for a crawling feeling, including over the body and head.

17.  Entitlement to service connection for sleep apnea.

18.  Entitlement to service connection for multiple-joint arthritis (claimed as joint pain over entire body).

19.  Entitlement to service connection for gout with dragging foot.

20.  Entitlement to service connection for a chronic stomach disability, including diarrhea.

21.  Entitlement to service connection for residuals of head injury/traumatic brain injury (TBI).

22.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), OCD, depression, and paranoid schizophrenia.

23.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from April 24, 1981 to July 17, 1981, for a total of 85 days of active service.

This appeal to the Board of Veterans' Appeals (Board) is from September 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO's September 2007 rating decision denied the Veteran's claim for a TDIU.  The April 2009 rating decision denied the Veteran's petition to reopen claims for a head injury, skin rash, seizure disorder, blurred vision, headaches, stomach disorder, multiple joints arthritis, hypertension, gout, sleep apnea, OCD, depression and Meniere's disease; and service connection claims for chronic fatigue syndrome, pituitary microadenoma, PTSD, crawling feeling over head and body, eye pain, and fullness in ears.

During the pendency of this appeal, the RO resolved service connection claims that were previously remanded by the Board.  Specifically, in a December 2010 rating decision, the RO granted service connection for migraine headaches and for a disability characterized as "Meniere's disease, to include hearing loss, tinnitus, fainting spells, vertigo, dizziness, balance problems, ear fullness/aches and nausea/vomiting).  As this determination constitutes a full grant of the benefits sought as to those claims, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

As noted on the title page, the Board has recharacterized the OCD, depression and PTSD claims as a single claim for an acquired psychiatric disability, to include any psychiatric disorders that have been claimed and diagnosed, i.e., OCD, depression and PTSD, etc.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Similarly, the Board has recharacterized the eye pain and blurry vision claims as a single claim for a chronic eye disability, to include eye pain and blurry vision.

The issues of a petition to reopen a claim for service connection for hypertension; entitlement to a TDIU; and entitlement to service connection for chronic fatigue syndrome, pituitary microadenoma, a crawling feeling, skin rash, sleep apnea, multiple-joint arthritis, gout with dragging foot, seizure disorder, eye disability with eye pain and blurred vision, chronic stomach disability, TBI, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.

FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied the Veteran's claims for residuals of a stomach disorder and diarrhea because of a lack of evidence of in-service incurrence of the disability and of a nexus to service.  

2.  Evidence added to the record since the final March 2002 RO denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claims for a stomach disorder and diarrhea.

3.  An unappealed February 2006 rating decision denied the Veteran's claims for residuals of a head injury and gout with dragging feet because of a lack of evidence of in-service incurrence of the disability and of a nexus to service.

4.  Evidence added to the record since the final February 2006 RO denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claims for residuals of a head injury and gout with dragging feet.

5.  An unappealed May 2007 Board decision denied the Veteran's service-connection claims for a psychiatric disability, skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, and blurred vision because of a lack of evidence of in-service incurrence of the disability and of a nexus to service.  

6.  Evidence added to the record since the final May 2007 Board denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the claims for a psychiatric disability, skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, and blurred vision.

CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for a stomach disorder and diarrhea is final and binding.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence has been submitted to reopen the claim for service connection for a stomach disorder and diarrhea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The February 2006 rating decision denying service connection for residuals of a head injury and gout with dragging feet is final and binding.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

4.  New and material evidence has been submitted to reopen the claim for service connection for residuals of a head injury and gout with dragging feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The May 2007 Board decision, denying service connection for a psychiatric disability, skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, and blurred vision is final and binding.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).

6.  New and material evidence has been submitted to reopen the claim for service connection for a psychiatric disability, skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, and blurred vision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this decision, the Board is reopening the claims for skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and a psychiatric disorder, on the basis of new and material evidence.  There is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Unfortunately, the AMC must still fulfill other aspects of the duties to notify and assist.  This is the reason the Board is remanding the underlying claims for entitlement to service connection, rather than immediately readjudicating them de novo on the merits.

II.  Analysis-New and Material Evidence to Reopen Claims for a Skin Rash, Sleep Apnea, Multiple-Joint Arthritis, Seizure Disorder, Blurred Vision, Stomach Disability, Gout With Dragging Foot, Residuals of a Head Injury, and a Psychiatric Disorder, including OCD and Depression with Nervous Disorder

Historically, in a March 2002 rating decision, the RO denied the Veteran's petition to reopen service connection claims for skin rash, stomach disorder, and nervous condition, and denied service connection claims for multiple-joint arthritis, sleep apnea, depression, OCD, blurred vision, and diarrhea.  The RO found there was no evidence in his service treatment records that any of these disabilities were incurred in-service nor was there any evidence of causation by service for any of these disabilities.  The RO notified him of the decision and apprised him of his procedural and appellate rights.  Initially, he did perfect an appeal to the Board of the issues for stomach disorder and diarrhea, followed by Board remands in January 2005 and August 2006 for additional development.  Importantly, though, the Veteran ultimately withdrew these claims from appeal in an October 2006 Board videoconference hearing, as reflected in the discussion in the Introduction section of the May 2007 Board decision.  Therefore, the RO's March 2002 denial of the stomach disorder and diarrhea claims became final and binding on him based on the evidence of the record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

On appeal to the Board, a May 2007 Board decision denied a petition to reopen claims for a psychiatric disability and denied service connection claims for skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, and blurred vision.  Regarding the psychiatric disability, on review of the new medical evidence, the Board indicated that there was still no medical evidence that he had a chronic psychiatric disorder that first manifested in service.  Based upon review of the medical records, the Board also found that the Veteran's claimed skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, and blurred vision were not shown in service; and there was no nexus to service.  The Board also found that the Veteran's length of active duty service was only 85 days, less than the minimum 90 days service required for consideration for service connection based on presumptive provisions in 38 C.F.R. § 3.309(a).  Thus, it does not appear that the Board gave proper consideration to any of the Veteran's lay statements concerning his claims, and, indeed, it appears that the Board categorically rejected his lay statements in support of his claims.  The Board notified the Veteran of the May 2007 decision and apprised him of his procedural and appellate rights, but he did not appeal these particular issues to the United States Court of Appeals for Veterans Claims (CAVC).  Notably, the Veteran did appeal other issues to CAVC from the May 2007 Board decision, but those issues are not presently on appeal before the Board.  Therefore, the Board's May 2007 denial of the issues of psychiatric disability, skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, and blurred vision is final and binding on the Veteran based on the evidence of the record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).


Further, in a February 2006 rating decision, the RO denied the Veteran's claims for residuals of a head injury and gout with dragging feet.  The RO found the Veteran did not establish in-service incurrence, as there was no indication of these disabilities in his service treatment records and no medical evidence linking the claimed disabilities to a disease or injury in-service.  The RO notified him of the decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the RO's February 2006 denial of the head injury and gout claims is final and binding on him based on the evidence of the record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Because these claims have been previously considered and denied, and those prior decisions were not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence to reopen these claims since the last final and binding decision, irrespective of what the RO may have determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

Therefore, the Board must consider the evidence added to the record since these final and binding decisions for the claims for skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and a psychiatric disability.  The new evidence includes additional VA examination reports, VA and private outpatient treatment records, and the Veteran's personal statements.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, but also material to the disposition of these claims. 

Since those respective final decisions, the Veteran has submitted personal statements that he experienced all of the claimed disabilities of skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and a psychiatric disability, such that they were all incurred during service.  See, e.g., April 2009 notice of disagreement (NOD).  Moreover, for purposes of determining whether a claim should be reopened, the Board emphasizes that the credibility of newly submitted evidence is presumed.  See Justus, supra.  The prior final decisions did not consider lay evidence as a factor in factual determinations of whether he met the element of in-service incurrence for any of his claims, instead merely noting the absence of such disabilities in his service treatment records.  

He also asserts that he has experienced symptoms of these claimed disabilities since service.  While the Board may be precluded from considering his claims under provisions for chronicity and continuity of symptomatology under §§ 3.303(b) and 3.309(a) (due to the lack of qualifying active duty service of at least 90 days), nonetheless, he can assert these symptoms in support of the notion that he has a nexus to service for these claimed disabilities.  The Board emphasizes that the prior final decisions did not consider his competent lay statements in support of nexus to service for current skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and psychiatric disability.  Consequently, the additional lay statements by the Veteran are therefore "new."  Moreover, for purposes of determining whether a claim should be reopened, the Board emphasizes that the credibility of newly submitted evidence is presumed.  See Justus, supra.  

The overall picture of his claims is now much clearer, and sufficient to reopen these claims.  This additional evidence raises a reasonable possibility of substantiating these claims.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Therefore, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination and medical opinion on the etiology of his current skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and psychiatric disability.  See Shade, supra.

Accordingly, the Veteran's service connection claims for skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and psychiatric disability, are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, this appeal is granted subject to the further development of these claims on remand.

ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and psychiatric disability are reopened; to this extent only, the claims are granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

I.  VA Compensation Examination and Opinion

After reopening the claims, the Board finds a remand is warranted for VA examination and medical opinion to determine the etiology of his claimed skin rash, sleep apnea, multiple-joint arthritis, seizure disorder, blurred vision, stomach disability, gout with dragging foot, residuals of a head injury, and psychiatric disability.  Similarly, a remand is warranted for a VA examination and medical opinion to determine the etiology of his original service connection claims for chronic fatigue syndrome, crawling feeling, eye pain, and PTSD.  

Here, the Veteran is certainly competent to relate in-service injuries and post-service symptomatology of pain, weakness, skin rash, sleep problems, seizures, blurred vision, diarrhea and other gastrointestinal difficulties, dragging foot, a head injury, mental health problems, and crawling feeling, that have been observed and experienced by the Veteran, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Moreover, there is simply insufficient medical opinion evidence to properly resolve these claims, especially in light of the complexity raised by considering so many service connection claims with potentially overlapping symptoms and etiologies.  

Lastly, the Board notes that the Veteran contends that his chronic fatigue syndrome, skin rash, seizure disorder, blurred vision are all secondary to his pituitary microadenoma (not presently service connected) and service-connected Meniere's disease.  On remand, the examiner should provide an opinion as to whether these disabilities were causally related and/or chronically aggravated by his pituitary microadenoma and service-connected Meniere's disease, respectively.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In light of this, the Veteran needs to undergo VA examination to determine both the nature and etiology of his claimed chronic fatigue syndrome, skin rash, seizure disorder, chronic eye disability with eye pain and blurred vision, crawling feeling, sleep apnea, multiple-joint arthritis, gout with dragging foot, chronic stomach disability with diarrhea, residuals of head injury/TBI, and an acquired psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

After the RO/AMC has determined whether service connection should be granted for any additional issue(s) on appeal, an opinion should be obtained as to the issue of individual unemployability due to service-connected disabilities.

II.  Outstanding Treatment Records

The AMC needs to confirm if there are any outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

The last comprehensive set of VA outpatient treatment records is dated through August 2001, from the Memphis VA Medical Center (VAMC).  Following this, there are sporadic treatment records from that VA facility, dated in January 2006, May to July 2006, and most recently, in October 2010.  This indicates there may be still other VA outpatient treatment records that are relevant and still outstanding.  The AMC should obtain any outstanding and relevant VA treatment records, particularly from the Memphis VAMC, from August 2001 to the present.  See 38 C.F.R. §§ 3.159(c)(2), (e) (2012).

III.  VCAA Notice for PTSD Claims involving Military Sexual Trauma

Concerning his acquired psychiatric disability, he attributes his PTSD and depression symptoms to military sexual trauma (MST).  38 C.F.R. § 3.304(f)(5)(2012).  More specifically, in a May 2011 statement, he asserts that he was approached by several men for sex while on active duty, as well as alleging childhood sexual abuse.  He states that "[t]he thoughts associated with these experiences set off triggers and [are] some of the reasons that I have suffered from manic depression/bipolar and PTSD and other psychological problems for thirty years.  To the extent he claims PTSD based on personal assault, he must be sent appropriate VCAA notice specific to this contention of developing PTSD from stressors involving personal assault/MST.


VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006).

The Veteran has not yet received this required notice from the RO.  Therefore, the AMC must issue a proper VCAA notice letter to him explaining the evidence necessary to corroborate a stressor during service to support his claim for service connection for PTSD based on a personal or sexual assault, pursuant to 38 C.F.R. § 3.304(f)(5), and he then must be given an opportunity to supplement the record with this type of supporting evidence.  Giving him this opportunity is consistent with the VCAA's duty to inform him of the information and evidence needed to substantiate his claim.  See 38 C.F.R. § 3.159(c) .

Accordingly, the case is REMANDED for the following action:

1.  Since his claim for service connection for PTSD is partly predicated on sexual assault, send the Veteran an appropriate stressor development letter for this particular type of claim.  He must be notified that an alleged in-service personal assault may be corroborated by evidence from sources other than his service records.  See 38 C.F.R. § 3.304(f)(5).  All specific examples listed in 38 C.F.R. § 3.304(f)(5), as alternative sources of evidence for PTSD stressors based on in-service personal assault, must be included in the notification letter.

2.  Ask the Veteran whether there are any additional VA or private treatment records pertaining to any of the remaining issues on appeal that need to be obtained and considered in his appeal.  Then obtain these records, to specifically include any outstanding VA treatment records from the Memphis, Tennessee VAMC, dated since August 2001.  See 38 C.F.R. § 3.159(c)(2) (2012).

Any unsuccessful development should be properly annotated in the claims file.  See 38 C.F.R. § 3.159(e) (2012).

2.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for a VA examination(s) with an examiner with appropriate expertise in order to determine the nature and etiology of his claimed disabilities of a crawling feeling, sleep apnea, multiple-joint arthritis, gout with dragging foot, chronic stomach disability with diarrhea, and residuals of head injury/TBI.  The claims file must be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should respond to the following:

a) Confirm if the Veteran currently has a diagnosed disability to account for his claimed disabilities of a crawling feeling, sleep apnea, multiple-joint arthritis, gout with dragging foot, chronic stomach disability with diarrhea, and residuals of head injury/TBI.

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?

The term "at least as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the requested development in paragraphs #1 and #2, schedule a VA examination for medical opinions concerning the Veteran's present acquired psychiatric disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria for respective diagnoses, including PTSD, OCD, depression and paranoid schizophrenia.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor, including military sexual trauma/personal assault. 

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to military service.

The term "at least as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine the nature and etiology of his claimed chronic fatigue syndrome, skin rash, seizure disorder, and chronic eye disability with eye pain and blurred vision.  The claims file must be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should respond to the following:

a) Identify all present disabilities associated with the claimed chronic fatigue syndrome, skin rash, seizure disorder, and chronic eye disability with eye pain and blurred vision, respectively.

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease? 

c) For each disability found, was it is at least as likely as not (a 50% or higher degree of probability) caused or chronically aggravated by:
i) service-connected Meniere's disease?; or
ii) pituitary microadenoma?

If so, what is the baseline level of disability prior to aggravation and what is the permanent, measurable increase in pathology attributable to the Meniere's disease or pituitary microadenoma?

The term "at least as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Following completion of the above, readjudicate the service connection claims.  Thereafter, obtain a medical opinion as to whether the Veteran is at least as likely as not ( at least 50 percent probability) unable to secure or follow a substantially gainful occupation as a result of all service-connected disabilities.  The Veteran may be recalled for examination, if deemed necessary.  The claims file must be made available to the examiner and reviewed in connection with the examination.  

Rationale for the requested opinion shall be provided.  If the reviewer/examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the reviewer/examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  Then readjudicate the TDIU claim in light of any additional evidence.  If any of the claims on appeal are not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


